DETAILED ACTION
This is in response to Applicant’s reply dated 5/13/22.  Claims 1, 3-9, 11-15, 17-20 have been examined.  Claims 2, 10, and 16 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 4, 6, 9, 12, 14-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Mahakian (US 10,552,769).

Regarding Claim 1,
A system for autopartitioning and processing electronic resources, the system comprising: 

at least one network communication interface; at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device is configured to: 

receive one or more electronic resources from one or more third party systems [Mahakian: Col. 15 / lines 47, 51-52, 54-55; step 802 receives a change to the business process; step 804 receives metadata for the changes; for example, runtime engine 312 may receive the changed metadata; executable process 310 may be changed to include different services to invoke; Col. 16 / lines 11-12; the use of changes to runtime metadata facilitates changes to executable process 310],

wherein the one or more electronic resources are electronic files [Mahakian: electronic file == metadata; Col. 6 / lines 11-19; metadata is assembled in a data runtime table and used to define the executable process for the business process; the metadata is used to invoke services in the executable process; in one embodiment, the services invoked are encapsulated and reusable; the metadata is used to determine how and when to invoke services; also, depending on the metadata, input arguments are generated and sent to the services to invoke the encapsulated service; Col. 11 / lines 21-23, 32-34; at runtime, runtime engine 312 receives the metadata and uses it to determine parameters for the orchestration of executable process 310; the metadata for the table is read at runtime and services are invoked, which allows changes to executable process 310 to be performed and realized at runtime automatically; Col. 15 / lines 29-32, 51-55; alterations to the metadata during the running of the process can influence the sequence of steps taken as well as the input arguments of the individual steps; step 804 receives metadata for the changes; for example, runtime engine 312 may receive the changed metadata; step 806 then changes the runtime table to reflect the changes in metadata; for example, executable process 310 may be changed to include different services to invoke]; 

determine that the one or more electronic resources match one or more predetermined characteristics [Mahakian: match predetermined characteristics == changed metadata to determine service to invoke; Col. 15 / lines 51-61; step 804 receives metadata for the changes; for example, runtime engine 312 may receive the changed metadata; step 806 then changes the runtime table to reflect the changes in metadata; for example, executable process 310 may be changed to include different services to invoke; when a service is to be invoked, step 808 reads the runtime table to determine the service to invoke; for example, step reader 504 may be reading the table during the processing of executable process 310; if the runtime table has been changed, step reader 504 determines the next step that needs to be performed based on the changes];

move the one or more electronic resources that match the one or more predetermined characteristics into a first pipeline and process the one or more electronic resources [Mahakian: Col. 15 / lines 52-55, 62-67; step 806 then changes the runtime table to reflect the changes in metadata; for example, executable process 310 may be changed to include different services to invoke; step 810 then invokes the service determined; because services can be called based on different input arguments, additional programming to re-deploy the new service is not needed when services in the business process are changed; rather, the table may just be changed and different service can be automatically invoked; Col. 16 / lines 1-4; step 812 then determines if more services need to be performed; if so, the process reiterates to step 806 where the table is read again to determine the next step to perform; if not, the process ends].

in response to moving the one or more electronic resources into the first pipeline,  process the one or more electronic resources, wherein processing the one or more electronic resources comprises: automatically partitioning the each of the one or more electronic resources; generating a header associated with partitioning of the one or more electronic resources; assigning the header to one or more partitions associated with each electronic resource [Mahakian: partition == group (one or more order lines) for processing in a single instance; Col. 16 / lines 17-27; a DOO order (“order”) is an object that represents an order received from an order capture module, and that has been transferred into an object format utilized by an orchestration system; the order is capable of including a distributed order orchestration header (“header”); a header is an object that contains the entire hierarchy of the order; the order is capable of including one or more groups, where a group is an entity used to collect distributed order orchestration order lines (“order lines”) for processing in a single instance of an orchestration process; each group is capable of including one or more order lines]; and 

moving the one or more partitions to a middleware application, wherein the middleware application moves the one or more partitions to a posting application [Mahakian: posting application == a status service; Col. 19 / lines 66-67; Col. 20 / lines 1-2; based on these status values, the distributed order orchestration system can determine how to roll a fulfillment line status up to an order line; and can determine how to roll an order line status up to an order; Col. 19 / lines 14-19; the task layer service then calls a status service; a status service is a service that determines and sets an appropriate status value for one or more objects within the distributed order orchestration system; examples of objects are tasks, orchestration processes, fulfillment lines, order lines, and orders; Col. 25 / lines 22-24; at 1070, the status service determines a status value for an order based on the order line status values that correspond to the order].

Regarding Claim 4,
wherein the at least one processing device is configured to: determine that all partitions of the one or more partitions are moved to the posting application [Mahakian: posting application == status service; Col. 19 / lines 14-19, 39-45; the task layer service then calls a status service; a status service is a service that determines and sets an appropriate status value for one or more objects within the distributed order orchestration system; examples of objects are tasks, orchestration processes, fulfillment lines, order lines, and orders; once each fulfillment line status is determined, the status service determines and sets a status value for each order line based on logic stored within the status service; once each orchestration line status is determined, the status service determines and sets a status value for each order based on logic stored within the status service; Col. 16 / lines 17-27; the order is capable of including one or more groups, where a group is an entity used to collect distributed order orchestration order lines (“order lines”) for processing in a single instance of an orchestration process; each group is capable of including one or more order lines].
Note:
A group (mapped to a partition) comprises order lines for processing in a single instance.

Regarding Claim 6,
wherein the at least one processing device is configured to: trigger posting of the one or more partitions based on determining that all the partitions are moved to the posting application, wherein the posting application posts data in the one or more partitions [Mahakian: posting application == status service; temporary database == any type of memory; data == status value; Col. 25 / lines 12-17; the status service stores the status value in an attribute of an object stored within the distributed order orchestration system, where the object represents the order line; the object (including the status value) can be stored within any type of memory, and can be accessed by the distributed order orchestration system].

Regarding Claims 9, 12, and 14 which recite the same claim limitations as those in claims 1, 4, and 6 above, the same rationale of rejection as presented in claims 1, 4, and 6 is applicable.

Regarding Claims 15, 18, and 20 which recite the same claim limitations as those in claims 1, 4, and 6 above, the same rationale of rejection as presented in claims 1, 4, and 6 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 7, 11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahakian in view of Eisner (WO 2007/064878; also as CA 2631763).

Regarding Claim 3,
wherein generating the header comprises: identifying number of the one or more partitions, in response to partitioning each of the one or more electronic resources [Mahakian: partition == group (one or more order lines) for processing in a single instance; Col. 16 / lines 17-27; a header is an object that contains the entire hierarchy of the order; the order is capable of including one or more groups, where a group is an entity used to collect distributed order orchestration order lines (“order lines”) for processing in a single instance of an orchestration process; each group is capable of including one or more order lines]; 

However, Mahakian does not teach “…one or more partitions in a sequential manner … header comprising the partition number and the total number of partitions.”

Eisner teaches:
assigning a partition number to each of the one or more partitions in a sequential manner; creating the header comprising the partition number and total number of partitions [Eisner: 0240; the gateway 110 supports several types of message collections including a GROUP, a SEQUENCE, and a SET; the parameters associated with these collections are contained in a COLLECTION block in the message header; 0244; a SEQUENCE has an associated SEQUENCE-ID, SEQUENCE-Type, SEQUENCE-Number and SEQUENCE-End, which is a Boolean indicating whether the payload is the last element in the SEQUENCE; 0245; an example of using a SEQUENCE is for batch file processing; 0432; a sequence, the sequence having an indication of a beginning and an end of the sequence and an indication of an order of the sequence;].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Mahakian and Eisner in order to take advantage of unique features of a distributed database [Eisner: 0384].

Regarding Claim 5,
wherein determining that all partitions of the one or more partitions are moved to the posting application is based on: storing each of the one or more partitions in a temporary database, in response to moving the one or more partitions to the posting application [Mahakian: posting application == status service; temporary database == any type of memory; Col. 25 / lines 12-17; the status service stores the status value in an attribute of an object stored within the distributed order orchestration system, where the object represents the order line; the object (including the status value) can be stored within any type of memory, and can be accessed by the distributed order orchestration system]; and 

However, Mahakian does not teach verifying sequence of the one or more partitions.

Eisner teaches:
verifying sequence of the one or more partitions [Eisner: 0244; a SEQUENCE has an associated SEQUENCE-ID, SEQUENCE-Type, SEQUENCE-Number and SEQUENCE-End, which is a Boolean indicating whether the payload is the last element in the SEQUENCE; 0245; an example of using a SEQUENCE is for batch file processing; a very large percentage of automated transmission of information between enterprises is done by batch processing, which includes the movement of large files of bundled transactions; these bundles are treated as an ordered sequence of transactions; the sending application may assume that the record in the file will be processed in sequence and may build in dependencies based on this assumption. If each record in a batch file is to be processed and mapped as a separate message, the gateway 110 is preferably configured to preserve the designated sequence of messages so as to preserve the dependency for the receiving application; 0432; a sequence, the sequence having an indication of a beginning and an end of the sequence and an indication of an order of the sequence;].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Mahakian and Eisner in order to take advantage of unique features of a distributed database [Eisner: 0384].

Regarding Claim 7,
Mahakian teaches:
determining that all partition numbers associated with the sequence exist in the temporary database [Mahakian: Col. 25 / lines 12-17; the status service stores the status value in an attribute of an object stored within the distributed order orchestration system, where the object represents the order line; the object (including the status value) can be stored within any type of memory, and can be accessed by the distributed order orchestration system].

However, Mahakian does not teach “verifying the sequence … comprises … identifying partition number associated with the one or more partitions in the header of each of the one or more partitions.”

Eisner teaches:
wherein verifying the sequence of the one or more partitions comprises: identifying partition number associated with the one or more partitions in the header of each of the one or more partitions [Eisner: 0244; a SEQUENCE has an associated SEQUENCE-ID, SEQUENCE-Type, SEQUENCE-Number and SEQUENCE-End, which is a Boolean indicating whether the payload is the last element in the SEQUENCE; 0245; an example of using a SEQUENCE is for batch file processing; 0432; a sequence, the sequence having an indication of a beginning and an end of the sequence and an indication of an order of the sequence; 0433; the identified process can includes a sequence of procedures, the sequence of procedures including a procedure for processing each block in the message header].
 
It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Mahakian and Eisner in order to take advantage of unique features of a distributed database [Eisner: 0384].

Regarding Claims 11 and 13, which recite the same claim limitations as those in claims 3 and 5 above, the same rationale of rejection as presented in claims 3 and 5 is applicable.

Regarding Claims 17 and 19, which recite the same claim limitations as those in claims 3 and 5 above, the same rationale of rejection as presented in claims 3 and 5 is applicable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mahakian in view of Hahn (WO 2005/124627).

Regarding Claim 8,
Mahakian teaches that; when a service is to be invoked, step 808 reads the runtime table to determine the service to invoke [Mahakian: Col. 15 / lines 56-61].

However, Mahakian does not explicitly teach the limitation “determine that the one or more electronic resources do not match one or more predetermined characteristics … move … into a second pipeline ….”

Hahn teaches:
determine that the one or more electronic resources do not match one or more predetermined characteristics; move the one or more electronic resources that do not match the one or more predetermined characteristics into a second pipeline and process the one or more electronic resources [Hahn: second pipeline == new transaction; p. 14 / lines 3-6; if no match is found between received transaction data and data in the database 112, a new anchor ID is created for the received transaction data. This new anchor ID, along with the received transaction data, is stored in the database 112 and thus establishes a new transaction; p. 13 / lines 17-22; when information exchange is controlled with document information and one of the nodes 120-128 sends transaction data (e.g., an electronic document) to the central transaction node 110, the database 112 is parsed to match the transaction data with stored information; if a match is found, the central transaction node processes the matching data to determine whether the received transaction data belongs to the same transaction as the matching data].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Mahakian and Hahn in order to manage documents and other interaction data and, in particular, of correlating documents and other interaction data with a proper business transaction [Hahn: p. 2 / lines 16-18].
 
Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 1, 9, and 15 on page 10 of the Remarks section that Mahakian does not teach receiving one or more electronic resources from one or more third party systems, where the one or more electronic resources are electronic files.
Examiner’s Response:
Mahakian teaches “receiving one or more electronic resources … electronic resources are electronic files” by describing how step 802 receives a change to the business process and step 804 receives metadata for the changes [Mahakian: Col. 15 / lines 47, 51].  Metadata here reads on “electronic files” as claimed.  Particularly, runtime engine 312 may receive the changed metadata and reflect the changes.  For example, executable process 310 may be changed to include different services to invoke [Mahakian: Col. 15 / lines 51-55].  In other words, metadata (comprising structured/formatted data) serves as an input here, just like an electronic file (comprising structured/formatted data) serves as an input as claimed.  This metadata input leads to changes in runtime engine and also invokes executable process for different services, thus metadata teaches the claimed element of “… electronic resources are electronic files”.     

II.	Applicant argues regarding claims 1, 9, and 15 on page 11 of the Remarks section that Mahakian does not teach moving the one or more electronic resources that match the one or more predetermined characteristics into a first pipeline.
Examiner’s Response:
The claimed element of “pipeline” is a logical construct and has been construed as such.  Mahakian teaches that metadata is assembled in a data runtime table and is used to invoke services in the executable process [Mahakian: Col. 6 / lines 11-19].  For example, runtime engine 312 may receive the changed metadata; step 806 then changes the runtime table to reflect the changes in metadata.  For example, executable process 310 may be changed to include different services to invoke [Mahakian: Col. 15 / lines 51-55; see also, Col. 15 / lines 62-67].  Changed metadata satisfies a predetermined characteristic, which leads to changes in data runtime table and executable process.  In other words, the use of changes to runtime metadata facilitates changes to executable process 310 [Mahakian: Col. 16 / lines 11-12].  Changed metadata corresponding to change in runtime table, which leads to changes in executable process for invoking different services forms a pipeline construct, thus reading on the claim limitation at issue.     

III.	Applicant argues regarding claims 1, 9, and 15 on page 11 of the Remarks section that Mahakian does not teach … automatically partitioning the each of the one or more electronic resources … generating a header associated with partitioning of the one or more electronic resources … assigning the header to one or more partitions associated with each electronic resource.  Moreover, Applicant disagrees that Mahakian’s group is equal to the claimed partition.
Examiner’s Response:
For brevity, please see the response to Argument I & II above.  Additionally, partition as claimed is a logical construct and has been construed as such.  Mahakian teaches that the orchestration of services is provided using information from table 400 [Mahakian: Col. 14 / lines 45-46].  Changed metadata leads to changes in data runtime table (i.e. table 400) and executable process for invoking different services (i.e. orchestration of services).  In this system of orchestration of services, a DOO order is an object format that includes a header and one or more groups.  A header is an object that contains the entire hierarchy of the order.  A group is an entity used to collect distributed order orchestration order lines (“order lines”) for processing in a single instance of an orchestration process [Mahakian: Col. 16 / lines 17-27].  Because changed metadata leads to invoking different services (i.e. orchestration of services), it corresponds in orchestration system to “order lines for processing in a single instance” that are represented in an entity (i.e. logical construct) called group with associated header, thus reading on the limitations at issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468